Citation Nr: 0504490	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-33 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for a psychiatric 
disorder, including as secondary to service-connected hearing 
loss.

3.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased (compensable) evaluation for 
otitis media.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARINGS ON APPEAL

Appellant and D.V., his nephew.  


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

The issues on appeal come before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.

In December 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge of the Board sitting at a travel 
board hearing in Newark, New Jersey. The hearing transcript 
is on file.  At the hearing, the veteran submitted additional 
evidence with waiver of initial RO review.  That evidence has 
been associated with the file.  At the hearing, the veteran 
filed a motion to advance his case on the docket based on 
advanced age, which motion was granted in accordance with 38 
C.F.R. § 20.900(c) (2004).  A January 2005 letter notifying 
the veteran that his motion was granted has been associated 
with the file.

On February 15, additional evidence was received at the Board 
consisting of a letter from the veteran, numerous newspaper 
clippings, and an undated letter from Pat David Biondi, M.A., 
CCC-A.  Attached was a statement from the veteran and his 
accredited representative waiving the veteran's right to have 
the additional evidence considered in the first instance by 
the agency of original jurisdiction.

The veteran appears to have raised, for the first time, the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  That matter is referred to the RO 
for appropriate action.  

The issues of entitlement to service connection for vertigo, 
entitlement to service connection for a psychiatric disorder 
(other than PTSD), including as secondary to service-
connected hearing loss, and entitlement to increased 
evaluations for bilateral hearing loss and otitis media are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  


FINDING OF FACT

A 10 percent schedular evaluation for tinnitus is the maximum 
evaluation provided for in the rating schedule, for 
unilateral or bilateral tinnitus.


CONCLUSION OF LAW

A schedular evaluation in excess of 10 percent for bilateral 
tinnitus is not warranted as a matter of law.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic 
Code 6260, and as amended at 68 Fed. Reg. 25823, May 14, 
2003; Sabonis v. Brown, 6 Vet. App. 426 (1994). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In November 2001, the veteran filed a claim for an increased 
evaluation for bilateral tinnitus, currently evaluated as 10 
percent disabling.  

July 2002 VA audiology and ear examination reports refer to 
the presence of tinnitus.
In March 2003, the veteran attended a hearing before a 
decision review officer at the RO.  The hearing transcript is 
on file.  The veteran claimed entitlement to an increased 
evaluation for bilateral tinnitus.  

In April 2003, the veteran's wife submitted a notarized 
statement in support of his claim.

In December 2004, the veteran attended a travel board hearing 
before the undersigned Acting Veterans Law Judge, sitting at 
the RO.  The hearing transcript is on file.  He essentially 
claimed entitlement to an increased evaluation for bilateral 
tinnitus.

Private audiology records dated in 2004 refer to the presence 
of tinnitus.  

Analysis

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA, now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).

In a June 2002 letter, the RO notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim with respect to the issue of entitlement to an 
increased evaluation for tinnitus, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The letter also essentially advised the veteran to send the 
RO all relevant information or evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The duty to notify has been satisfied, as the appellant has 
been provided with notice of what is required to substantiate 
his claim.  The RO also provided the veteran with the reasons 
his claim could not be granted based upon the evidence of 
record.  

VCAA notice was provided to the veteran prior to the RO 
adjudication of the claim in December 2002, and the timing 
requirement of Pelegrini, supra, has been met.  The content 
of the notice fully complied with the requirements of 38 U. 
S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has 
been provided with every opportunity to submit all pertinent 
evidence and argument in support of his claim, and to respond 
to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran was afforded a VA medical 
examination in July 2002 in connection with his claim for 
tinnitus. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Increased Rating for Tinnitus

In a December 2002 rating decision, the RO denied entitlement 
to an increased rating for tinnitus which stemmed from the 
veteran's claim filed in November 2001.  The veteran filed a 
timely appeal.  

The Board notes that Diagnostic Code 6260 for tinnitus was 
revised in June 2003 to clarify that only a single 10 percent 
rating is to be assigned for tinnitus, whether the sound is 
perceived as being in one ear or both ears.  38 C.F.R. § 
4.87, Diagnostic Code 6260, Note 2 (2003).  Since the change 
to Diagnostic Code 6260 did not provide for retroactive 
application, the veteran is entitled to application of the 
prior version of Diagnostic Code 6260 for the months of 
potential eligibility prior to June 2003.

In 1999, Diagnostic Code 6260 was amended to provide a 10 
percent rating for recurrent tinnitus regardless of its 
etiology.  The amendment contained a note instructing raters 
that a separate evaluation for tinnitus may be combined with 
an evaluation under Diagnostic Codes 6100, 6200, 6204, or 
other Diagnostic Codes, except when tinnitus supports an 
evaluation under one of those diagnostic codes.  The criteria 
did not qualify tinnitus as either unilateral or bilateral.

In a precedent opinion, binding on the Board, the Office of 
the General Counsel of the Department of Veterans Affairs 
held that Diagnostic Code 6260, as in effect prior to June 
10, 1999, and as amended as of that date, authorized only a 
single 10 percent disability rating for tinnitus, regardless 
of whether the tinnitus was perceived as unilateral or 
bilateral.  VAOPGCPREC 2-2003.

The veteran argues that, pursuant to 38 C.F.R. § 4.25(b), 
which was not addressed in VAOPGCPREC 2-2003, he is entitled 
to a separate 10 percent rating for tinnitus in each ear, 
citing Wanner v. Principi, 17 Vet. App. 4 (2003).

Section 4.25(b) provides, in part, that "except as otherwise 
provided in the rating schedule, disabilities arising from a 
single disease entity, e.g., arthritis, multiple sclerosis, 
cerebral vascular accident, etc., are to be rated separately, 
as are all other disabling conditions.  In the context of the 
veteran's argument, the veteran asserts that he suffers from 
bilateral disability arising from a single disease entity for 
which separate compensable ratings are warranted.

The question is whether bilateral tinnitus constitutes two 
separate disabilities that are eligible for separate ratings.  
The assignment of separate ratings is dependent on a finding 
that the disease entity is productive of distinct and 
separate symptoms, as the evaluation of the same disability 
or the same manifestations under various diagnoses is not 
allowed.  38 C.F.R. § 4.14.

In the notice of proposed rulemaking concerning the 2003 
version of Diagnostic 6260, and in the discussion of the 
nature of tinnitus, VA, relying on a medical treatise, found 
that tinnitus, i.e., the perception of sound in the absence 
of an external stimulus, appears to arise from the brain 
rather than the ears.  67 Fed. Reg. 59,033 (Sept. 19, 2002).

The medical treatise relied on by VA documented that tinnitus 
is a single disease entity manifested in a single disability, 
regardless of whether it is perceived as being in one ear or 
both ears.  Because tinnitus does not produce separate and 
distinct symptoms, the assignment of a separate rating for 
each ear is not appropriate.  The application of 38 C.F.R. § 
4.25(b) does not, therefore, provide a basis for assigning a 
separate rating for each ear.

Diagnostic Code 6260, prior to the May 2003 amendment, did 
not expressly indicate whether, in the case of bilateral 
tinnitus, each ear was to be rated separately.  In Brown v. 
Gardner, 513 U.S. 115, 118 (1994), the Supreme Court held 
that if a statute is ambiguous, any interpretive doubt is to 
be resolved in the veteran's favor.  In Brown, the Supreme 
Court held ambiguity is a creature not of definitional 
possibilities but of statutory context.

Accordingly, Diagnostic Code 6260 should be read and 
interpreted in the context of the remaining provisions of the 
Rating Schedule. If one section of a regulation includes 
specific language, but that language is missing from another 
section of the same regulation, it is generally presumed that 
such omission is intentional.  See Brown, 513 U.S. at 120.

The regulation at issue specifies that recurrent tinnitus is 
to be evaluated as 10 percent disabling and does not 
distinguish between tinnitus that is perceived in one ear or 
both ears.  Other diagnostic codes pertaining to the auditory 
system specify whether the rating is to be assigned based on 
unilateral or bilateral involvement (Diagnostic Code 6100 for 
hearing loss, and Diagnostic Code 6207 for loss of auricle).  

Because some of the diagnostic codes pertaining to the 
auditory system distinguish between unilateral and bilateral 
involvement, it must be concluded that the omission of that 
language from Diagnostic Code 6260 was intentional and that 
tinnitus, whether unilateral or bilateral, constitutes the 
same disability.

In summary, by reading Diagnostic Code 6260 in the context of 
the remaining diagnostic codes pertaining to the auditory 
system, a 10 percent rating applies to recurrent tinnitus, 
regardless of whether the involvement is unilateral or 
bilateral.  For these reasons, the Board finds that the 
preponderance of the evidence is against the claim for a 
schedular rating in excess of 10 percent for tinnitus and 
there is no legal merit to the claim for a separate 10 
percent rating for tinnitus in each ear. 

Additionally, 38 C.F.R. § 3.321(b)(1) provides that, where 
the disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for service-connected disability, then 
an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or by the veteran before the Board, the correct course of 
action for the Board is to raise the issue and remand the 
matter for decision in the first instance by the RO.  Bagwell 
v. Brown, 9 Vet. App. 157, 158 (1996). 

In the absence of evidence of an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the Board is not required to 
discuss the possible application of § 3.321(b)(1).  Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the veteran has not raised the issue of an 
extraschedular rating.  Furthermore, there is no other 
evidence that his tinnitus causes marked interference with 
employment or necessitates frequent hospitalization.  As a 
result, the Board finds that consideration of this matter 
under the provisions of 38 C.F.R. § 3.321 is not appropriate.
ORDER

Entitlement to an increased evaluation for tinnitus is 
denied.  


REMAND

At his December 2004 travel board hearing, the veteran 
testified that his hearing loss was worse than when it was 
last tested approximately two years previously, and that he 
has discharge from his right ear, which meets the criteria 
for a compensable rating.  Moreover, the veteran said he had 
never been evaluated for his vertigo and that he has severe 
mental problems resulting either from in-service trauma or, 
as a result of his service-connected disabilities.

Subsequent to the December 2004 hearing, the veteran provided 
additional evidence.  Included in that evidence is a letter 
report from an audiologist stating that the veteran's speech 
discrimination is 0 percent, and that he has a pure tone 
average of 90 db in his worst ear and 80 db in his best ear.  
Unfortunately, the audiologist did not include the actual 
test results, and we do not know the test used to determine 
speech discrimination, or the frequencies measured to 
determine pure tone decibel averages.  

The Board is unable to make fully informed decision as to the 
claims of entitlement to service connection for vertigo, 
service connection for a psychiatric disorder including as 
secondary to service-connected hearing loss, and entitlement 
to increased evaluations for bilateral hearing loss and 
otitis media.

Where the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill VA's statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).  The fulfillment of the statutory duty 
to assist includes providing additional VA examinations by a 
specialist when warranted.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991). 

Accordingly, the appeal is REMANDED for the following:  

1.  The veteran should be contacted and 
requested to identify all health care 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for a 
psychiatric disorder and/or vertigo 
following separation from active duty to 
the present.  He should be requested to 
complete and return the appropriate 
release forms so that VA can obtain any 
identified evidence.  All identified 
private treatment records should be 
requested directly from the health care 
providers.  

Regardless of the veteran's response, all 
outstanding VA treatment reports should 
be obtained.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.   

2.	If any of the identified records are 
unobtainable the 
veteran should be notified of the 
specific records not obtained, explaining 
the efforts used to obtain those records, 
and describing any further action on the 
veteran's claims.  

3.  The veteran should be accorded a VA 
psychiatric examination by a 
psychiatrist, including on a fee basis, 
if necessary, for the purpose of 
ascertaining whether any underlying 
identifiable psychiatric disorder is 
etiologically related to active duty or 
to service-connected hearing loss.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination reports that the 
claims file was, in fact, reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted. 

Upon completion of a review of the claims 
file and psychiatric examination of the 
veteran, the medical specialist should 
answer the following questions:

(a) Does the veteran have a psychiatric 
disorder and if so, what is its nature?

(b) Is it at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any current psychiatric 
disorder is related to active service?

(c) In the alternative, if a psychiatric 
disorder is currently demonstrated, is it 
as likely as not that any the current 
psychiatric disorder was caused by or 
permanently worsened by the service-
connected hearing loss?

If no causal relationship is determined 
to exist, but aggravation is said to be 
present, the psychiatric examiner must 
address the following medical issues:

(a) The baseline manifestations that are 
due to the effects of the psychiatric 
disability;

(b) The increased manifestations of the 
psychiatric disability, that, are 
proximately due to the service-connected 
hearing loss based on medical 
considerations; and

(c) The medical considerations supporting 
an opinion that increased manifestations 
of any current psychiatric disorder are 
proximately due to the service-connected 
hearing loss.  

 All opinions expressed by the examiner 
must be accompanied by a complete written 
rationale.

4.  The veteran should be accorded a VA 
ear, nose and throat (ENT) examination by 
a specialist in otolaryngology, including 
on a fee basis, if necessary, for the 
purpose of determining the nature and 
etiology of the veteran's vertigo and the 
current extent and degree of severity of 
his service-connected otitis media.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination reports that the 
claims file was, in fact, reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted. 

Upon completion of a review of the claims 
file and physical examination of the 
veteran, the medical specialist should 
answer the following questions:

(a) Does the veteran have vertigo and if 
so, what is its nature?

(b) Is it at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any current vertigo 
process is related to active service?  if 
not, what specifically is the most likely 
causative factor for the onset of the 
veteran's vertigo?

Thereafter, the medical specialist should 
record all pertinent medical complaints, 
symptoms and clinical findings relating 
to service-connected otitis media.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale. 

5.  The veteran should be accorded a VA 
audiology examination by an appropriate 
specialist in audiology, including on a 
fee basis, if necessary, in order to 
determined the current extent and degree 
of severity of the veteran's service-
connected bilateral hearing loss.  

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner is 
specifically referred to the letter 
report from Pat David Biondi Audiology 
and Hearing Services. The examiner must 
annotate the examination reports that the 
claims file was, in fact, reviewed in 
conjunction with the examination.  Any 
further indicated special studies must be 
conducted. 

Any opinions expressed by the examiner 
must be accompanied by a complete written 
rationale.

6.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.  In 
particular, the requested examination 
reports and expressed opinions should be 
reviewed to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West  , 11 Vet. 
App. 268 (1998). 

7.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the veteran's claims of 
entitlement to service connection for a 
psychiatric disorder and vertigo on a 
direct and secondary basis, and 
entitlement to increased evaluations for 
service-connected bilateral hearing loss 
and otitis media should be readjudicated 
with consideration of the applicability 
of the provisions of 38 C.F.R. § 
3.321(b)(1).

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the appellant and representative 
should be issued a supplemental statement of SSOC.  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for entitlement to 
service connection and/or increased evaluations.  
38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	RONALD W. SCHOLZ 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


